Citation Nr: 0738469	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for left inguinal 
hernia.


REPRESENTATION

Veteran represented by:	C. K. Price


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In relevant part, the RO denied service 
connection for hypertension, a bilateral shoulder disability, 
left inguinal hernia and a low back disorder.  The veteran 
timely perfected an appeal of these determinations to the 
Board.  

In a June 2007 rating decision, the RO granted service 
connection for a low back disorder and assigned a 20 percent 
rating effective October 14, 2003.  As the veteran has not 
expressed disagreement with either the assigned rating or 
effective date, that issue is no longer before the Board.  
Thus, the issues on appeal are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was scheduled for a Board hearing at the Central 
Office in Washington, DC, set for December 5, 2007.  The 
veteran appeared for the hearing but did not testify.  Prior 
to the hearing, the veteran and his agent indicated that he 
had requested a hearing before a decision review officer 
(DRO) at the RO as to the matters on appeal but did not 
receive one.  The veteran and his agent stated that they did 
not want to testify before the Board at this time and that 
they wished, instead, to have their requested hearing at the 
RO level.  

Review of the record reveals that the veteran indicated on a 
November 2005 VA Form 9 that he wished to have a Board 
hearing at the Central Office in Washington DC.  In a January 
2007 statement (prior to the August 2007 certification of 
appeal to the Board), the veteran indicated that he wished to 
have a hearing on these matters at the RO with a DRO.  The 
veteran reiterated this request in a February 2007 statement.  
While the veteran was afforded a DRO conference in April 
2007, that conference addressed other issues, which were not 
the issues on appeal.  As he was never afforded the hearing 
at the RO for the issues on appeal, as he requested, one 
should be provided prior to appellate review.  As such 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a DRO hearing 
at the RO.

2.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

